UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04528) Exact name of registrant as specified in charter:	Putnam Ohio Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2014 Date of reporting period:	August 31, 2013 Item 1. Schedule of Investments: Putnam Ohio Tax Exempt Income Fund The fund's portfolio 8/31/13 (Unaudited) Key to holding's abbreviations AGM — Assured Guaranty Municipal Corporation AGO — Assured Guaranty, Ltd. AMBAC — AMBAC Indemnity Corporation COP — Certificates of Participation FGIC — Financial Guaranty Insurance Company FHA Insd. — Federal Housing Administration Insured FHLMC Coll. — Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. — Federal National Mortgage Association Collateralized FRB — Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds — General Obligation Bonds GNMA Coll. — Government National Mortgage Association Collateralized NATL — National Public Finance Guarantee Corp. SGI — Syncora Guarantee, Inc. U.S. Govt. Coll. — U.S. Government Collateralized VRDN — Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (97.7%) (a) Rating (RAT) Principal amount Value Guam (0.8%) Territory of GU, Govt. Ltd. Oblig. Rev. Bonds (Section 30), Ser. A, 5 3/4s, 12/1/34 BBB+ $500,000 $509,120 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 Ba2 350,000 331,681 Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5 1/2s, 10/1/40 BBB 250,000 245,840 Ohio (91.6%) Akron, G.O. Bonds, AGM, 5s, 12/1/25 Aa3 1,005,000 1,072,838 Allen Cnty., Hosp. Fac. Rev. Bonds (Catholic Hlth. Care), Ser. A, 5 1/4s, 6/1/38 AA- 1,000,000 998,540 American Muni. Pwr. - Ohio, Inc. Rev. Bonds (Prairie State Energy Campus), Ser. A AGO, 5 3/4s, 2/15/39 AA- 1,500,000 1,563,870 5s, 2/15/38 A1 1,500,000 1,442,655 Barberton, City School Dist. G.O. Bonds (School Impt.), 5 1/4s, 12/1/28 AA 1,390,000 1,466,700 Brookfield, Local School Dist. G.O. Bonds (School Fac. Impt.), AGM, 5s, 1/15/26 Aa2 1,000,000 1,054,340 Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2 5 3/4s, 6/1/34 B3 2,250,000 1,558,485 5 3/8s, 6/1/24 B3 690,000 572,797 Cincinnati, G.O. Bonds, Ser. D, 4s, 12/1/32 AA+ 1,000,000 902,650 Cincinnati, City School Dist. COP (School Impt.), AGM, 5s, 12/15/28 Aa3 2,500,000 2,645,250 Cleveland, G.O. Bonds, Ser. A AGO, 5s, 12/1/29 AA 2,000,000 2,076,440 NATL, 4 3/4s, 11/15/26 AA 1,790,000 1,857,394 Cleveland, Arpt. Syst. Rev. Bonds, Ser. C, AGM, 5s, 1/1/23 AA- 1,500,000 1,614,315 Cleveland, Income Tax Rev. Bonds (Bridges & Roadways), Ser. B, AGO, 5s, 10/1/29 AA 1,000,000 1,031,260 Cleveland, Pkg. Fac. Rev. Bonds, AGM 5 1/4s, 9/15/22 AA- 1,630,000 1,790,881 5 1/4s, 9/15/22 (Escrowed to maturity) AA- 770,000 918,887 Cleveland, Pub. Pwr. Syst. Rev. Bonds, Ser. B-1, NATL, zero %, 11/15/25 A2 3,000,000 1,692,390 Cleveland, State U. Rev. Bonds, 5s, 6/1/37 A1 1,500,000 1,457,250 Cleveland, Urban Renewal Increment Rev. Bonds (Rock & Roll Hall of Fame), 6 3/4s, 3/15/18 B/P 870,000 873,028 Cleveland, Wtr. Rev. Bonds (2nd Lien) Ser. X, 5s, 1/1/42 Aa1 1,000,000 1,008,740 Ser. A, 5s, 1/1/26 Aa2 500,000 542,810 Columbus G.O. Bonds, Ser. A, 5s, 2/15/25 Aaa 1,500,000 1,676,370 Columbus, Swr. Rev. Bonds, Ser. A, 4 1/2s, 6/1/29 Aa1 1,110,000 1,134,420 Columbus, Swr. VRDN, Ser. B, 0.05s, 6/1/32 VMIG1 1,430,000 1,430,000 Cuyahoga Cmnty., College Dist. Rev. Bonds Ser. C, 5 1/4s, 2/1/29 Aa2 995,000 1,060,003 Ser. D, 5s, 8/1/32 Aa2 750,000 768,383 Ser. C, 5s, 8/1/25 Aa2 1,500,000 1,613,805 Cuyahoga Cnty. G.O. Bonds (Cap. Impt.), Ser. A, 4s, 12/1/27 Aa1 1,000,000 985,000 Dublin, G.O. Bonds, Ser. B, 6.4s, 12/1/14 Aaa 565,000 573,142 Elyria, OH City School Dist. G.O. Bonds (Classroom Fac. & School Impt.), SGI, 5s, 12/1/35 A1 500,000 506,080 Erie Cnty., OH Hosp. Fac. Rev. Bonds (Firelands Regl. Med. Ctr.), Ser. A, 5 1/4s, 8/15/46 A- 590,000 563,338 Field, Local School Dist. G.O. Bonds (School Facs. Construction & Impt.), AMBAC 5s, 12/1/22 BBB+/P 650,000 660,446 5s, 12/1/22 (Prerefunded 6/1/15) BBB+/P 520,000 560,362 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (Presbyterian Svcs.), Ser. A, 5 5/8s, 7/1/26 BBB 1,100,000 1,145,694 Greene Cnty., Hosp. Facs. Rev. Bonds (Kettering Hlth. Network), 5 1/2s, 4/1/39 A 1,000,000 1,008,540 Hamilton Cnty., Econ. Dev. Rev. Bonds (King Highland Cmnty. Urban), Ser. A, NATL, 5s, 6/1/22 A1 1,745,000 1,845,931 Hamilton Cnty., Hlth. Care Rev. Bonds (Life Enriching Cmntys.) 6 5/8s, 1/1/46 BBB 590,000 628,409 5s, 1/1/32 BBB 370,000 355,803 Hamilton Cnty., Sales Tax Rev. Bonds, Ser. B, AMBAC zero %, 12/1/24 A2 3,000,000 1,795,500 zero %, 12/1/22 A2 500,000 334,155 Hamilton Cnty., Swr. Syst. Rev. Rev. Bonds (Metro. Swr. Dist.), Ser. A, NATL, 5s, 12/1/28 AA+ 1,500,000 1,600,965 Hamilton, City School Dist. G.O. Bonds (School Impt.), AGM, 5s, 12/1/26 AA- 2,000,000 2,107,760 Huran Cnty., Human Svcs. G.O. Bonds, NATL, 6.55s, 12/1/20 Aa3 1,800,000 2,093,598 JobsOhio Beverage Syst. Rev. Bonds (Statewide Sr. Lien Liquor Profits), Ser. A, 5s, 1/1/38 AA 700,000 682,640 Lake Cnty., Hosp. Fac. Rev. Bonds (Lake Hosp. Syst.), Ser. C, 6s, 8/15/43 A3 1,115,000 1,145,105 Lakewood, City School Dist. G.O. Bonds NATL, zero %, 12/1/17 Aa2 1,190,000 1,086,411 AGM, zero %, 12/1/16 Aa2 1,250,000 1,202,488 Lancaster, City Fac. Construction & Impt. School Dist. G.O. Bonds, 5s, 10/1/37 AA 1,000,000 1,011,600 Lorain Cnty., Hosp. Rev. Bonds (Catholic), Ser. H, AGO, 5s, 2/1/29 AA- 2,000,000 2,051,060 Lorain Cnty., Port Auth. Econ. Dev. Facs. Rev. Bonds (Kendal at Oberlin), 5s, 11/15/30 A- 750,000 757,710 Lorain Cnty., Port Auth. Recovery Zone Fac. Rev. Bonds (U.S. Steel Corp.), 6 3/4s, 12/1/40 BB- 500,000 486,590 Lucas Cnty., Hlth. Care Rev. Bonds (Lutheran Homes), Ser. A, 7s, 11/1/45 BB+ 700,000 724,136 Lucas Cnty., Hlth. Care Fac. Rev. Bonds (Sunset Retirement Cmntys.), 5 1/2s, 8/15/30 A-/F 650,000 661,180 Miami Cnty., Hosp. Fac. Rev. Bonds (Upper Valley Med. Ctr.), 5 1/4s, 5/15/17 A2 1,250,000 1,348,488 Montgomery Cnty., Rev. Bonds (Catholic Hlth. Initiatives), Ser. D, 6 1/4s, 10/1/33 Aa3 1,000,000 1,115,930 Montgomery Cnty., VRDN (Miami Valley Hosp.), Ser. C, 0.05s, 11/15/39 Aa3 1,100,000 1,100,000 Mount Healthy, City School Dist. G.O. Bonds (School Impt.), AGM, 5 1/4s, 12/1/22 A1 1,105,000 1,206,870 Napoleon, City Facs. Construction & Impt. School Dist. G.O. Bonds, 5s, 12/1/36 Aa3 500,000 497,920 New Albany, Plain Local School Dist. G.O. Bonds (School Impt.), 4s, 12/1/29 Aa1 1,410,000 1,320,169 OH Hsg. Fin. Agcy. Rev. Bonds (Single Fam. Mtge.), Ser. 1, 5s, 11/1/28 Aaa 915,000 966,908 (Res. Mtge.), Ser. C, GNMA Coll., FNMA Coll., 4.1s, 3/1/15 Aaa 120,000 123,126 OH Hsg. Fin. Agcy. Single Fam. Mtge. Rev. Bonds, Ser. 85-A, FGIC, FHA Insd., U.S. Gov't Coll., zero %, 1/15/15 (Escrowed to maturity) AAA/P 5,000 4,593 OH State G.O. Bonds (Hwy. Cap. Impts.), Ser. Q, 5s, 5/1/27 AAA 1,500,000 1,624,740 (Infrastructure Impt.), Ser. B, 5s, 8/1/23 Aa1 1,250,000 1,437,388 Ser. B, 5s, 8/1/20 Aa1 1,415,000 1,644,867 (Common Schools), Ser. A, 4s, 9/15/16 Aa1 1,000,000 1,094,270 OH State Rev. Bonds Ser. A, U.S. Govt. Coll., 5s, 10/1/22 (Prerefunded 4/1/18) AA- 3,090,000 3,576,521 (Revitalization), Ser. A, AMBAC, U.S. Govt. Coll., 5s, 4/1/19 (Prerefunded 4/1/16) AA- 1,750,000 1,945,773 OH State Air Quality Dev. Auth. FRB (Columbus Southern Pwr. Co.), Ser. B, 5.8s, 12/1/38 Baa1 1,000,000 1,026,710 OH State Air Quality Dev. Auth. Rev. Bonds (Buckeye Pwr. Recvy. Zone Fac.), 6s, 12/1/40 A2 1,000,000 1,019,270 (Valley Elec. Corp.), Ser. E, 5 5/8s, 10/1/19 Baa3 500,000 536,440 OH State Higher Ed. Fac. Comm. Rev. Bonds (Oberlin Coll.), 5s, 10/1/31 Aa2 650,000 666,530 OH State Higher Edl. Fac. Rev. Bonds (Case Western Reserve U.), 6 1/4s, 10/1/18 AA- 1,000,000 1,201,870 (Case Western Reserve U.), 6s, 10/1/14 AA- 1,000,000 1,060,190 (U. of Dayton), Ser. A, 5 5/8s, 12/1/41 A2 1,200,000 1,239,096 (U. of Dayton), 5 1/2s, 12/1/36 A2 1,000,000 1,037,630 (Oberlin College), 5 1/8s, 10/1/24 Aa2 1,500,000 1,505,400 OH State Higher Edl. Fac. VRDN (Case Western Reserve), Ser. B-2, 0.05s, 12/1/44 VMIG1 1,400,000 1,400,000 OH State Higher Edl. Fac. Comm. Rev. Bonds (U. Hosp. Hlth. Syst.), Ser. 09-A, 6 3/4s, 1/15/39 (Prerefunded 1/15/15) A2 2,000,000 2,173,640 (Summa Hlth. Syst. - 2010), 5 3/4s, 11/15/40 Baa1 1,000,000 1,018,230 (Kenyon College), 5s, 7/1/44 A1 2,000,000 1,909,220 (Xavier U.), 5s, 5/1/40 A3 750,000 721,125 (Oberlin College), 5s, 10/1/33 Aa2 1,000,000 1,003,510 (Cleveland Clinic Hlth.), 5s, 1/1/31 Aa2 1,500,000 1,516,185 OH State Higher Edl. Fac. Comm. VRDN (Cleveland Clinic Foundation), Ser. B-4, 0.04s, 1/1/43 VMIG1 1,310,000 1,310,000 OH State Hsg. Fin. Agcy. Rev. Bonds (Res. Mtge.), Ser. F, GNMA Coll., FNMA Coll., FHLMC Coll., 5.45s, 9/1/33 Aaa 345,000 350,454 OH State Poll. Control Rev. Bonds (Standard Oil Co.), 6 3/4s, 12/1/15 A2 1,700,000 1,819,000 OH State Tpk. Comm. Rev. Bonds (Infrastructure), Ser. A-1, 5 1/4s, 2/15/32 A1 350,000 359,961 OH State U. Rev. Bonds (Gen. Receipts Special Purpose), Ser. A, 5s, 6/1/38 Aa2 1,000,000 1,014,560 OH State Wtr. Dev. Auth. Poll. Control Rev. Bonds (Loan Fund Wtr. Quality), Ser. B-1, 5s, 12/1/17 (SEGSF) Aaa 1,500,000 1,729,485 OH U. Gen. Recipients Athens Rev. Bonds 5s, 12/1/42 Aa3 500,000 487,950 NATL, U.S. Govt. Coll., 5s, 12/1/25 (Prerefunded 6/1/14) Aa3 2,265,000 2,345,566 Penta Career Ctr. COP, 5s, 4/1/20 Aa3 1,500,000 1,661,670 Rickenbacker, Port Auth. Rev. Bonds (OASBO Expanded Asset Pooled), Ser. A, 5 3/8s, 1/1/32 A1 2,060,000 1,935,288 River Valley, Local School Dist. G.O. Bonds (School Fac. Construction & Impt.), AGM, 5 1/4s, 11/1/23 Aa2 300,000 343,428 Scioto Cnty., Hosp. Rev. Bonds (Southern Med. Ctr.), 5 1/2s, 2/15/28 A2 2,250,000 2,296,058 South Western City, School Dist. G.O. Bonds (Franklin & Pickway Cnty.), AGM, 4 3/4s, 12/1/23 Aa2 2,000,000 2,136,520 Steubenville Hosp. Rev. Bonds (Trinity Hlth. Syst.), 5s, 10/1/30 A3 500,000 447,065 Sylvania, City School Dist. G.O. Bonds (School Impt.), AGO, 5s, 12/1/27 Aa3 1,500,000 1,591,650 Tallmadge, City School Dist. G.O. Bonds (School Fac.), AGM, 5s, 12/1/26 (Prerefunded 6/1/15) AA- 1,410,000 1,520,727 Toledo-Lucas Cnty., Port Auth. Rev. Bonds (CSX Transn, Inc.), 6.45s, 12/15/21 Baa2 1,900,000 2,233,925 U. of Cincinnati Rev. Bonds Ser. F, 5s, 6/1/34 Aa3 1,500,000 1,537,410 Ser. A, 5s, 6/1/31 Aa3 500,000 514,585 Ser. A, 5s, 6/1/30 Aa3 1,000,000 1,035,730 Warren Cnty., Hlth. Care Fac. Rev. Bonds (Otterbein Homes Oblig. Group), Ser. A, 5 3/4s, 7/1/33 A 500,000 508,965 Westerville, G.O. Bonds, AMBAC, 5s, 12/1/26 Aaa 1,320,000 1,405,879 Woodridge, School Dist. G.O. Bonds, AMBAC, 6.8s, 12/1/14 Aa2 980,000 993,524 Youngstown State U. Rev. Bonds AGO, 5 1/4s, 12/15/29 AA- 500,000 519,115 5s, 12/15/25 A1 500,000 530,365 Zanesville, Hsg. Dev. Corp. Mtge. Rev. Bonds, U.S. Govt. Coll. 7 3/8s, 10/1/21 (Escrowed to maturity) AAA/P 220,000 257,616 7 3/8s, 10/1/20 (Escrowed to maturity) AAA/P 205,000 240,051 7 3/8s, 10/1/19 (Escrowed to maturity) AAA/P 185,000 216,631 7 3/8s, 10/1/18 (Escrowed to maturity) AAA/P 180,000 210,776 7 3/8s, 10/1/17 (Escrowed to maturity) AAA/P 160,000 187,357 7 3/8s, 10/1/16 (Escrowed to maturity) AAA/P 155,000 181,502 Puerto Rico (4.6%) Children's Trust Fund Tobacco Settlement (The) Rev. Bonds, 5 3/8s, 5/15/33 BBB 415,000 382,974 Cmnwlth. of PR, G.O. Bonds, Ser. A 6s, 7/1/40 Baa3 1,350,000 1,015,646 5 1/4s, 7/1/22 Baa3 1,000,000 844,430 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A, 6s, 7/1/38 Ba1 840,000 625,481 Cmnwlth. of PR, Elec. Pwr. Auth. Rev. Bonds, Ser. ZZ, 5 1/4s, 7/1/26 BBB 1,000,000 829,600 Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds Ser. N, 5 1/2s, 7/1/25 BBB 750,000 665,985 Ser. G, 5s, 7/1/33 BBB 100,000 68,973 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Facs. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Ba1 1,000,000 931,950 Cmnwlth. of PR, Infrastructure Fin. Auth. Rev. Bonds, Ser. C, FGIC, 5 1/2s, 7/1/19 BBB+ 1,000,000 993,050 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A, NATL, zero %, 8/1/43 Aa3 3,000,000 346,440 Virgin Islands (0.7%) VI Pub. Fin. Auth. Rev. Bonds Ser. A, 6s, 10/1/39 Baa3 300,000 308,418 Ser. A-1, 5s, 10/1/39 Baa2 375,000 349,178 Ser. A, 5s, 10/1/25 Baa2 350,000 359,415 TOTAL INVESTMENTS Total investments (cost $140,107,280) (b) OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 8/31/13 (Unaudited) Fixed payments Total return Swap counterparty/ Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund depreciation Bank of America N.A. $1,800,000 9/11/13 — 3.11% minus MMD (Municipal Market Data) rate for AAA non-insured General Obligation bonds 20 year $(309,197) Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2013 through August 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $144,492,030. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $140,069,904, resulting in gross unrealized appreciation and depreciation of $5,555,157 and $4,453,314, respectively, or net unrealized appreciation of $1,101,843. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $309,197 to cover certain derivatives contracts. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Local debt 24.2% Education 16.2 Healthcare 14.3 Utilities 12.2 The fund had the following insurance concentration greater than 10% at the close of the reporting period (as a percentage of net assets): AGM 12.2% Security valuation: Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to manage interest rate risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $309,197 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $270,953. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $141,171,747 $— Totals by level $— $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $— $(309,197) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $— $309,197 Total $— The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: OTC total return swap contracts (notional) $1,400,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Ohio Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 29, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 29, 2013
